Title: Memorandums to Thomas Mann Randolph, Jr., [ca. 22–25 October 1793]
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



[ca. 22–25 Oct. 1793]

Memorandums with respect to Watson.

The waggon is to be sent for him on Monday Nov. 4. to bring his things.
He is to work in the shop near the sawpit, and he must lodge there till Claxton moves.
Then his wife is to live in Claxton’s house till I return and can fix them elsewhere.
Johnny is to work with him for the purpose of learning to make wheels, and all sorts of work.
He is to do the following work, and in the order here mentioned unless any good reason should arise for changing it.
Make a pair of wheels for Tom’s mule cart.
Mend or make wheels for the two oxcarts.
Make a pair of forewheels for the Phaeton.
Make 2 pr. of wheels for wheelbarrows. 3 f. diameter.
Make a set of waggon wheels.
The Phaeton wheels should be of ash, but the rest may be of the oak I bought of Gaines.
Watson is to be furnished with provisions till I come home which may be done from the Plantations at the same time with Mr. Biddle.
In rainy weather the carpenters are to be employed in splitting, planing, jointing and rounding shingles, which may be under the eye of Watson.

